Citation Nr: 1828975	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for multi-level degenerative disc disease of the lumbar spine, for the period of appeal prior to November 29, 2015.

2. Entitlement to an evaluation in excess of 40 percent for multi-level degenerative disc disease of the lumbar spine for the period of appeal from November 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to October 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO assigned a 10 percent rating for the Veteran's multi-level degenerative disc disease of the lumbar spine, effective from November 1, 2008.

During the pendency of the appeal, in an April 2017 rating decision, the RO increased the evaluation for the Veteran's service-connected lumbar spine disability from 10 percent to 40 percent effective from November 29, 2015.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue remains on appeal as noted on the title page.

In a July 2014 rating decision, the RO granted separate 10 percent ratings for lower left and right extremity radiculopathy effective January 15, 2014.  The Veteran has not appealed these decisions.  Accordingly, the evaluations for radiculopathy and instability will not be discussed in the decision below. 


FINDINGS OF FACT

1. For the period of appeal prior to November 29, 2015, the Veteran's multi-level degenerative disc disease of the lumbar spine did not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. For the period of appeal from November 29, 2015, the Veteran's multi-level degenerative disc disease of the lumbar spine causes pain and severe limitation of motion of his thoracolumbar spine, but does not cause ankylosis.


CONCLUSIONS OF LAW

1. For the period of appeal prior to November 29, 2015 the criteria for an evaluation in excess of 40 percent for multi-level degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2017).

2. For the period from November 29, 2015, the criteria for an evaluation in excess of 10 percent for multi-level degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claim on appeal, that complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The claim for higher initial ratings arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in July 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159 (c)(4).

The Board finds that all necessary development has been accomplished. The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA medical examinations for the disability on appeal in September 2009, January 2014, and March 2017.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests. The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14  (2017).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C.F.R. § 4.40, Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran currently has a 40 percent rating for multi-level degenerative disc disease of the lumbar spine, under Diagnostic Code 5242.  Prior to November 29, 2015, the Veteran had a 10 percent rating for that disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017).

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a, Plate V. Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. 

While the record reflects that the Veteran has considerable back pain, it does not contain any evidence that the Veteran's thoracolumbar spine warrants a higher rating.

On VA examination in September 2009 the Veteran reported having constant pain and being limited in his activities due to back pain. He reported difficulty with moderate activity such as pushing, pulling, lifting, carrying, and climbing. He described daily flare ups that occurred with walking or any moderate activities.  Alleviating factors included medication, heat and cold packs, stretching and lying down.  Examination of the spine reflected normal curvature and no muscle asymmetry of the paraspinous muscles.  It was tender with palpation.  On range of motion testing he had flexion to 70 degrees and extension to 30 degrees. Right lateral flexion, left lateral flexion and bilateral rotation were all to 30 degrees but with pain.  Repetition resulted in no additional loss of motion, weakened movement excessive fatigability or incoordination.  

On VA examination in January 2014 the Veteran reported using a brace and a cane, and reported difficulty with repeated bending and heavy lifting, with increased pain. He indicated pain was continuous and he could only function with medication.  He described a stiff back and indicated he could hardly get out of bed and it was hard to get up from a seated position.  On range of motion testing he had flexion to 65 degrees, extension to 30 degrees.  Bilateral lateral flexion and rotation were all found to 30 degrees or greater.   The Veteran reported less movement than normal and pain on motion. Repetitive motion reflected no change in the range of motion findings.  The examiner reported no muscle spasm or guarding severe enough to result in abnormal gait.

 On VA examination in March 2017 the Veteran described constant and chronic back pain and reported a loss of impairment in walking, standing climbing and descending steps, walking on uneven surfaces, including surfaces, sitting and lying in bed.  Range of motion testing reflected he had flexion to 28 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees and 12 degrees, respectively, and right and left lateral rotation to 30 degrees.  There was functional loss of bending forward and back, leaning side to side in a normal manner.  The Veteran performed repetitive testing and there was no additional loss of function or range of motion noted after three repetitions.  He had guarding resulting in abnormal gait or spinal contour.  It was described as standing and walking rigidly and with a wide based antalgic gait and slowly.  

For the period before November 29, 2015 the evidence reflects that the Veteran did not have flexion greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait. He also did not have a combined range of motion not greater than 120 degrees.   Therefore, a rating in excess of 10 percent for the period of appeal before November 29, 2015 is not warranted. 

For the period beginning November 29, 2015, as the evidence reflects that the Veteran has retained some range of motion in his back and does not have unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation. While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991). 

In this case, the Board acknowledges that the Veteran has repeatedly complained of pain associated with his spine and treats with assistive devices.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the September 2009 and January 2014 examiners found no additional loss with repetitive motion.  The examiners clearly indicated there was no ankylosis. Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the spine, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

In other words, the current evaluations assigned contemplates the effect of the Veteran's complaints of pain, limitation of movement, and lack of endurance, and an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also considered whether an increased evaluation was warranted under Diagnostic Code 5243.  In this regard, there was no evidence that the Veteran's lumbar spine disability is manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine, other than the bilateral radiculopathy for which the RO recently granted service connection. The record does not support a finding of a separate rating for any other associated neurological disabilities.







ORDER

Entitlement to an initial evaluation in excess of 10 percent for multi-level degenerative disc disease of the lumbar spine, for the period of appeal prior to November 29, 2015, is denied.

Entitlement to an evaluation in excess of 40 percent for multi-level degenerative disc disease of the lumbar spine for the period of appeal from November 29, 2015, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


